Exhibit 10.3

August 22, 2006

Frank E. O’Donnell, Jr. MD

Chairman and CEO

Accentia Biopharmaceuticals, Inc

5310 Cypress Center Drive, Suite 101

Tampa, Florida, 33609

Re: Amendment to the Second Amendment of August 22, 2006 to the License
Agreement between Accentia Specialty Biopharmaceuticals, Inc., Accentia
Specialty Pharmacy and Mayo Foundation for Medical Education and Research of
February 10, 2004, as amended (“Agreement”)

Dear Dr. O’Donnell:

This letter memorializes an amendment to the Second Amendment between the
parties regarding the interpretation of the Second Amendment that:

 

1. Paragraph 4.03 of the Agreement is not applicable to NPP Products (as that
term is defined in the Second Amendment); and

 

2. The reference to new Paragraph 4.11 in the Second Amendment is understood to
be the addition of Paragraph 4.13 to the Agreement.

As you are authorized to make this Amendment to the Second Amendment on behalf
of Accentia Specialty Biopharmaceuticals, Inc. and Accentia Specialty Pharmacy,
please memorialize this agreement by signing below.

Sincerely,

 

/s/ Steven P. VanNurden

Mayo Foundation for Medical Education and Research Name:   Steven P. VanNurden
Title:   Assistant Treasurer Accepted and Agreed by:
Accentia Biopharmaceuticals and Accentia Specialty Pharmacy

/s/ Frank E. O’Donnell, Jr., M.D.

Frank E. O’Donnell, Jr. MD Chairman and CEO